Citation Nr: 0922812	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-16 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2009.  A transcript of the hearing 
is of record.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id.   

Review of the record discloses that the Veteran has not been 
adequately informed in accordance with these requirements.  
The Veteran was never informed of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that the 
Veteran was notified in accordance with Vazquez-Flores, 
supra, in correspondence dated in November 2008.  However, 
the November 2008 notice did not satisfy all VCAA notice 
requirements.  The Board will therefore remand this appeal in 
order to ensure that the Veteran receives the due process to 
which he is entitled in connection with this issue.

The Board notes that the Veteran was last afforded a VA 
examination in April 2007.  At his hearing in May 2009, the 
Veteran testified that he was getting worse and that he 
needed another examination.  Additionally, he also testified 
that he continues to receive treatment from the Muskogee VA 
Medical Center (VAMC), in addition to continuing to see his 
private physician, T.C., M.D.  The claims file contains 
records VA treatment records dated through September 2008.  
The last record from Dr. T.C. is dated in May 2008.  Because 
the case is being remanded, the Board finds that updated 
treatment records should be obtained and a new VA examination 
should be scheduled to determine the current severity level 
of the Veteran's PTSD.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the AOJ must 
notify the Veteran and his 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the claim; 
(2) that VA will seek to provide; and 
(3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b); See 
also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice to 
the Veteran must also include the 
criteria for assignment of disability 
ratings and for award of an effective 
date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The letter should also request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim.  The records 
sought should include any medical 
records generated by Dr. T.C, and the 
Veteran's more recent treatment records 
(since September 2008) from the 
Muskogee VAMC.  A record request to the 
Muskogee VAMC should include a specific 
request for mental health records.  
With any necessary authorization from 
the Veteran, the AOJ should attempt to 
obtain and associate with the claims 
file any medical records identified by 
the Veteran that have not been secured 
previously.  If the AOJ is unsuccessful 
in obtaining any medical records 
identified by the Veteran, it should 
inform him of this and ask him to 
provide a copy of additional medical 
records he may have obtained on his own 
that have not been secured previously.  

2.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
should review the claims file.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  A 
multi-axial assessment should be 
provided, and a thorough discussion of 
Axis V, with an explanation of the 
numeric code assigned, should be 
included.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and the questions presented.  
The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issue on appeal 
in light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

